 1   Gautam Jagannath, Cal. State Bar No. 285020
     Emily Abraham, Cal. State Bar No. 285019
 2   SOCIAL JUSTICE COLLABORATIVE
     1832 Second Street
 3   Berkeley, CA 94710
     (o) 510.488.3499
 4   (f) 510.255.5200
     (e) gautam@socialjusticecollaborative.org
 5
     Attorneys for Plaintiffs
 6   Austinn Anthony PETERS,
     Kalika Nicole PETERS, by and through GAL Caitlin Peters
 7

 8                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
 9                                   SACRAMENTO DIVISION
10
     Austinn Anthony PETERS,                             Case No. 2:19−CV−00882−TLN−CKD
11   Kalika Nicole PETERS, Minor Children,
     by and through Guardian Ad Litem, Caitlin
12   Peters, an Adult Individual,                       PLAINTIFFS’ UNOPPOSED MOTION
                                                        FOR LEAVE TO APPEAR
13                                                      TELEPHONICALLY;
                  Plaintiffs,
14
         v.
15
     SIERRA-PLUMAS JOINT UNIFIED SCHOOL
16   DISTRICT, a California Municipal Government
     Entity, Merrill GRANT, an Adult Individual, in
17   Official Capacity as Superintendent of Sierra
     Plumas Joint Unified School District, and Teresa
18   TAYLOR, an Adult Individual, in Official
     Capacity as Special Education Teacher of
19   Downieville Elementary, and DOE Defendants 1
     through 10, inclusive,
20
                  Defendants.
21

22

23

24

25

26

27

28
                                                  1
       PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE TO APPEAR TELEPHONICALLY AND [PROPOSED]
                                           ORDER
                                                     1          PLAINTIFFS Austinn and Kalika PETERS, by and through undersigned Counsel,
                                                     2   respectfully present the following UNOPPOSED request for leave to appear telephonically counsel
                                                     3
                                                         of record, Gautam Jagannath, Esq., in the above captioned case for the following reasons:
                                                     4

                                                     5              1. Plaintiffs are presently minors. See Cal. Fam. Code § 6500.

                                                     6              2. Petitioners have ask that undersigned Counsel, Gautam Jagannath, Esq., and the

                                                     7                 office of SOCIAL JUSTICE COLLABORATIVE act as attorneys of record to

                                                     8                 prosecute their case against Defendants.

                                                     9              3. The biological mother of Plaintiffs, Caitlin Nicole Peters is the guardian ad litem in
S OCI AL J USTICE C OLLABORATIVE




                                                    10                 this case. See Dkt. 8.
                                   BE R K E L E Y




                                                    11              4. On September 19, 2019, this Court has scheduled a Law and Motion Hearing to

                                                    12                 hear argument for the Fed. R. Civ. P. 12(b)(6) motion to dismissed filed by

                                                    13                 Defendants. See Dkt. 31.

                                                    14              5. Undersigned Counsel, Mr. Gautam Jagannath, Esq., resides in and works in the East

                                                    15                 Bay Area, namely, Berkeley, California.

                                                    16              6. Mr. Jagannath, due to a number of other obligations related to managing a large

                                                    17                 docket of pro bono legal services cases, will have an extremely difficult time

                                                    18                 commuting solely for this single hearing in Sacramento, California.

                                                    19              7. The drive can sometimes be over an hour and a half one way between Berkeley and

                                                    20                 Sacramento.

                                                    21              8. Mr. Jagannath is aware and cognizant of this Court’s standing order related to

                                                    22                 “Telephonic Apearances” as listed on the website for Hon. Judge Troy Nunley.

                                                    23              9. On September 2, 2019, Undersigned Counsel sent an email to the Courtroom Clerk,

                                                    24                 Ms. Michele Krueger at mkrueger@caed.uscourts.gov, confirming if those

                                                    25                 instructions remained correct and accurate. On September 4, 2019, Mr. Anderson

                                                    26                 replied indicating that the motion should be filed “as soon as possible”

                                                    27              10. On September 3, 2019, undersigned Counsel reached out to Defendants’ counsel,

                                                    28
                                                                                                          2
                                                                            ORDER IN MOTION FOR LEAVE TO APPEAR TELEPHONICALLY
                                                     1                  Mr. James K. Ward, Esq. via email at ward@ewwsllp.com to request their position,

                                                     2                  and it was stated in a reply email on September 3, 2019 that Defendants do NOT

                                                     3                  oppose this request.

                                                     4              11. While Counsel is endeavoring to comply with the order of the Court regarding

                                                     5                  telephonic appearances;

                                                     6              12. Counsel also believes that having telephonic appearance would not prejudice any

                                                     7                  party involved in these proceedings.

                                                     8              13. It is reasonable to assume that the parties can dispose of and or advance the case at

                                                     9                  the next hearing via telephone.
S OCI AL J USTICE C OLLABORATIVE




                                                    10
                                   BE R K E L E Y




                                                    11          WHEREFORE, Plaintiffs ask that counsel Mr. Gautam Jagannath, Esq. be permitted to

                                                    12   appear telephonically for minor Plaintiffs in this matter to faciliate the interests of justice and

                                                    13   minimization of waste of resources.

                                                    14

                                                    15

                                                    16
                                                         Date: September 4, 2019                                        By:         /s/Gautam Jagannath
                                                    17                                                                            Gautam Jagannath, Esq.
                                                                                                                                    Counsel for Plaintiffs
                                                    18                                                                SOCIAL JUSTICE COLLABORATIVE
                                                                                                                                       1832 Second Street
                                                    19
                                                                                                                                      Berkeley, CA 94710
                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26

                                                    27

                                                    28
                                                                                                             3
                                                                             ORDER IN MOTION FOR LEAVE TO APPEAR TELEPHONICALLY
                                                     1

                                                     2

                                                     3

                                                     4

                                                     5

                                                     6                ORDER GRANTING LEAVE TO APPEAR TELEPHONICALLY

                                                     7          The court having considered the motion of the Plaintiffs via their guardian ad litem and

                                                     8   Counsel of record does permit for good cause shown the appearance of COUNSEL GAUTAM J.
                                                     9
S OCI AL J USTICE C OLLABORATIVE




                                                         JAGANNATH, ESQ. telephonically, as he has met the requirements of this department’s standing
                                                    10
                                                         order and has disclosed a direct dial phone number of 510.488.3499 also listed on the caption.
                                   BE R K E L E Y




                                                    11

                                                    12

                                                    13

                                                    14   DATE: September 5, 2019                                    _________________________

                                                    15                                                              TROY L. NUNLEY
                                                                                                                    United States District Judge
                                                    16

                                                    17

                                                    18

                                                    19

                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26

                                                    27

                                                    28
                                                                                                          4
                                                                            ORDER IN MOTION FOR LEAVE TO APPEAR TELEPHONICALLY
